Citation Nr: 0408225	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  97-32 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.     

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for sinusitis, with 
headaches.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.  A review of the veteran's DD 214 and service personnel 
records indicates that he served in the Republic of Vietnam 
from March 1966 to March 1967.  
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO, which denied the 
veteran's petitions to reopen his claims for service 
connection for headaches in March 1997, a back disorder in 
July 1999, and bilateral hearing loss in July 1999.  In a 
March 1997 rating decision, the RO denied service connection 
for PTSD.  In a July 1999 rating decision, the RO denied 
service connection for tinnitus and in a January 2001 rating 
decision, the RO denied service connection for sinusitis, 
with headaches.  



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for PTSD, tinnitus and sinusitis with headaches and the VA 
has made reasonable efforts to develop such evidence.

2.  In a September 1996 decision, the Board found that new 
and material evidence had not been submitted to reopen the 
veteran's previously denied claim of entitlement to service 
connection for headaches; the decision was not appealed to 
the Court; and the decision became final.  Evidence received 
since the September 1996 Board decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  In an unappealed July 1998 decision, the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's previously denied claim of entitlement to 
service connection for a back disorder.  Evidence received 
since the July 1998 RO decision is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  In an unappealed March 1997 decision, the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's previously denied claim of entitlement to 
service connection for bilateral hearing loss.  Evidence 
received since the March 1997 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran does not have a sustainable diagnosis of 
PTSD.

6.  Tinnitus is not a disorder of service origin or 
attributable to any incident therein.
7.  Sinusitis with headaches is not a disorder of service 
origin or attributable to any incident therein.


CONCLUSION OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of service connection headaches, and the 
September 1996 Board decision is final.  38 USCA §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).    

2.  New and material evidence has not been submitted to 
reopen a claim of service connection for a low back disorder, 
and the July 1998 RO decision is final.  38 USCA §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).    

3.  New and material evidence has not been submitted to 
reopen a claim of service connection for bilateral hearing 
loss, and the March 1997 RO decision is final.  38 USCA 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).    

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

6.  Sinusitis with headaches was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  

In this case, the rating actions of March 1997 and July 1999 
were issued long before the enactment of VCAA requiring 
notice to the veteran.  Thus, in order to satisfy the holding 
in Pelegrini, the Board would have to dismiss as void ab 
initio, the rating decisions of the RO which were promulgated 
prior to providing the veteran full VCAA notice.  The result 
of this action would require that the entire rating process 
be reinitiated, with the claimant being provided VCAA notice 
and an appropriate amount of time to respond before an 
initial rating action, the filing by the claimant of a notice 
of disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that discussions as contained in the 
March 1997, July 1999 and January 2001 rating decisions, in 
the November 1997, January 2000 and November 2002 statements 
of the case, the December 2002, October 2003 and December 
2003 supplemental statements of the case and VA letters to 
the veteran dated in June 1997, February 1998,  July 1998, 
April 2000, May 2003 and October 2003 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran has submitted written arguments and 
testimony.  The rating decisions, statements of the case and 
supplemental statements of the case, provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 

New and Material Evidence to Reopen the Claim for 
Service Connection for Headaches 

Factual Background

The veteran's original claim for service connection for 
headaches was denied by the RO in April 1972.  The evidence 
at the time of the rating action consisted of service medical 
records reflecting complaints of headaches in September 1967 
in association with a head cold, and again in April 1968 in 
association with rhinitis.  Each time, the headaches resolved 
without residual disability.  Although treated for migraine 
headaches in 1971, there was no opinion relating the 
inservice headaches to the migraine treated after service.  
The veteran was notified of the RO's rating decision. He did 
not appeal and the decision became final.

The veteran attempted to reopen his claim for service 
connection for headaches in the early 1990's.  The Board 
denied, among other claims, the veteran's petition to reopen 
his claim for service connection for headaches in a September 
1996 decision.  The specified basis for this denial was that 
the Board received no new and material evidence which was 
relative or probative of a nexus or connection between 
current headaches and the veteran's military service.  The 
Board notified the veteran of the decision.  He did not 
appeal this decision and it became final.  

Evidence considered at the time of the September 1996 Board 
decision included service medical records and a 1971 report 
of headaches (described above), and new evidence consisting 
of (1) a February 1972 private progress report mainly dealing 
with a diagnosis of acute gastritis but reflecting prescribed 
medications for chronic headaches; (2) a June 1972 VA 
doctor's letter, written to a private doctor on a form for 
"Doctor's Progress Notes," which reflects the VA doctor's 
assessment that the veteran had migrainous syndrome; (3) 
private treatment notes dated from June 1972 to March 1992 
showing treatment for several disorders including headaches; 
(4) private treatment notes dated from January 1992 to July 
1994 showing treatment for multiple complaints including 
headaches on two occasions, one in February 1992 and the 
other in July 1992; (5) a private doctor's report dated 
February 1985 but received by the RO after its June 1992 
rating decision was rendered, noting an impression of 
migraine headaches; and (6) a May 1995 VA medical report 
showing a past history of migraine headaches.

Based on the evidence described above, the Board found that 
the evidence was corroborative, rather than merely cumulative 
and concluded that it was "new" evidence.  Cf. Paller v. 
Principi, 3 Vet.App. 535, 538 (1992) (holding that, where 
newly presented medical evidence corroborates evidence 
already of record it may not be rejected as merely 
cumulative, but acknowledging that at some point further 
rearticulation of already corroborated evidence is indeed 
cumulative and such an issue must be considered on a case-by-
case basis).  

The Board then considered whether the evidence was 
"material" in the sense of being relevant to and probative 
of the issue at hand in the case.  The Board concluded that 
the "new" evidence was not "material" and noted that no 
medical evidence was presented or secured which was relative 
to and probative of a nexus between complaints of headaches 
and service.  Accordingly, the claim was not reopened.  The 
veteran did not appeal this to the Court and the Board 
decision became final.

VA outpatient treatment notes dated January 1992 to November 
2003 are consistent for complaints of pain associated with 
headaches and a recurrent diagnosis of migraine headaches.  A 
November 1993 progress note from the VA neurology clinic 
reflected a diagnosis of chronic daily headache syndrome, 
most likely caused by too much analgesic pain medication.  An 
August 1996 Neurology Clinic Encounter Form noted that the 
veteran suffered from unspecified migraine headaches and 
anxiety.  In October 2002, the veteran complained of chronic 
daily headaches as well as migraine headaches.  He reported 
that his migraines occurred once every other week and he 
experienced classic left-sided throbbing followed by 
vomiting, nausea and photophobia.  The pertinent diagnoses 
were migraine headaches and chronic daily headache.    

Private treatment notes dated December 1994 to January 1998, 
reflect complaints of recurrent headaches.  

In June 1996, the veteran was referred to W.L. Molony, M.D., 
for evaluation of recurrent headaches.  The veteran reported 
the onset of migraine headaches a few months prior to leaving 
Vietnam and returning to the States.  He classified his 
headaches as clunker headaches, which were chronic, lower 
grade, bifrontal/bitemporal/occipital to nuchal pain and 
occurred on a daily basis.  The physician opined that the 
chronic headaches were actually chronic muscle contraction 
headaches which were probably related to the veteran's 
underlying anxiety disorder.  
During an April 2003 travel Board hearing, the veteran 
testified that his headaches began in Vietnam after he was 
exposed to a type of gas.  The gas caused his nose and eyes 
to run but he could not remember the exact type of gas he 
encountered.  

Analysis

In March 1997, the RO determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for headaches.  Their action is not 
binding on the Board.  The Board, in the first instance, must 
rule on the matter of reopening a claim.  The Board has a 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran contends that he incurred headaches in service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

The veteran's claim for service connection for headaches was 
denied by the Board in a September 1996 decision.  The 
veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When the Board denied the claim for service connection for 
headaches in September 1996, it considered private treatment 
notes, private physician's statements and a VA medical 
report, and found no nexus to relate complaints of headaches 
to service. 
Evidence received subsequent to the February 1996 Board 
decision consists of private treatment records and VA 
treatment records reflecting complaints of recurrent migraine 
headaches.  It also included a private evaluation for 
headaches in which the physician concluded that the headaches 
were probably related to underlying anxiety.  The Board finds 
that the evidence submitted in support of the veteran's 
request to reopen the claim is not new and material as it 
does not provide a nexus between the current disability and 
military service, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); Hodge, supra.

Since the Board's September 1996 decision, the veteran has 
again provided statements asserting that he incurred 
headaches during service.  The veteran's additional 
statements are essentially cumulative or redundant of his 
basic assertions at the time of the 1996 decision, and such 
are not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  Moreover, as a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the September 1996 Board decision which 
found no new and material evidence had been submitted to 
reopen a previously denied claim of entitlement to service 
connection for headaches.  Thus the claim has not been 
reopened and the September 1996 decision remains final.


New and Material Evidence to Reopen the Claim for 
Service Connection for a Back Disorder

Factual Background

A claim for service connection for a back disorder was denied 
by the RO in July 1998 and the veteran was notified of this 
decision that same month.  He did not appeal and the decision 
became final.  This decision is the last final disallowance 
of this claim, and the specified basis for the denial was 
that there was no reasonable possibility that the new 
evidence, when viewed in the context of all the evidence of 
record, would change the outcome.

Evidence considered at the time of the July 1998 rating 
decision consisted of service medical records and a private 
X-ray study dated 1988, a private orthopedic examination and 
private treatment records.  The service medical records 
reflected that the veteran was seen in September 1966 for 
complaints of back pains and a history of having strained his 
lower back while doing some heavy lifting the day before.  
The diagnosis was mild low paradorsal spasm.  The March 1968 
separation examination report reflected no complaints or 
findings pertaining to the back.  A July 1988 private X-ray 
study reflected a normal lumbar spine.  A private treatment 
record dated September 1996 reflected complaints of low back 
pain.  In October 1996, the veteran was seen by a private 
orthopedist.  The diagnostic impression was degenerative 
lumbar disc disease.  An X-ray study of the lumbosacral spine 
showed some mild narrowing of the disc space and some early 
degenerative changes.    

In March 1999, the veteran reopened his claim.  Evidence 
received subsequent to the July 1998 RO decision consisted of 
VA outpatient treatment records dated November 1997 to May 
2000 which reflect continuous complaints of back pain.  In a 
May 2000 treatment note the veteran reported that his back 
was not better, he was not doing his exercises and he 
continued to work as a construction laborer.  No diagnosis 
pertaining to back pain was noted.

During an April 2003 travel Board hearing, the veteran 
testified that he either fell on his back or injured it in 
some other way during service.  He recalled dropping a heavy 
box which he assumed was loaded with gun parts and then 
reported that another soldier dropped a box which fell on 
him.  He experienced pain in the lower portion of his back.    

Analysis

In July 1998, the RO determined that new and material 
evidence was not presented to reopen the claim for service 
connection for a back disorder.  This determination is not 
binding on the Board.  The Board, in the first instance, must 
rule on the matter of reopening a claim.  The Board has a 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran contends that he incurred a back disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

The veteran's claim for service connection for a back 
disorder was previously denied by the RO in a July 1998 
decision.  The veteran did not appeal this decision, and the 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

When the RO denied the claim for service connection for a 
back disorder July 1998, it considered the veteran's service 
medical records, which revealed complaints of back pains.  In 
its July 1998 decision, the RO also considered private post-
service medical records which revealed degenerative lumbar 
disc disease.
 
Evidence submitted since the July 1998 RO decision includes 
VA outpatient treatment records reflecting continuous 
complaints of back pain.  The medical records for treatment 
of a back disorder are cumulative, they are not new as they 
merely show the continued existence of a back disorder.  
Moreover, the medical records are not material evidence as 
they do not provide a nexus between the current disability 
and military service, and are therefore not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2003); Hodge, 
supra.

Since the RO's 1998 rating decision, the veteran has again 
provided statements asserting that he incurred a back 
disorder during service.  The veteran's additional statements 
are essentially cumulative or redundant of his basic 
assertions at the time of the 1998 rating decision, and such 
are not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  Moreover, as a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the July 1998 decision which found that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a back disorder.  Thus the claim has not been reopened 
and the July 1998 decision remains final.

New and Material Evidence to Reopen the Claim for
 Service Connection for a Bilateral Hearing Loss

Factual Background

A claim for service connection for bilateral hearing loss was 
denied by the RO in a March 1997 decision and the veteran was 
notified of this decision that same month.  He did not appeal 
and the decision became final.  This decision is the last 
final disallowance of this claim, and the specified basis for 
the denial was that there was no reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence of record, would change the outcome.

Evidence considered at the time of the March 1997 RO decision 
consisted of service medical records and a private 
audiological examination dated September 1996.  Service 
medical records are silent for complaints of a hearing loss 
and an audiological evaluation performed on discharge 
examination in March 1968 was within normal limits.  A 
September 1996 private audiological examination revealed 
complaints of hearing loss.  No diagnosis pertaining to 
bilateral hearing loss was noted.  

Evidence received subsequent to the March 1997 RO decision 
consisted of VA outpatient treatment records dated January 
1992 to November 2003 which  reflected persistent complaints 
of bilateral hearing loss.   

A VA audiological examination dated May 1995, whereby the 
veteran presented with complaints of decreased bilateral 
hearing loss for the past ten years.  The diagnosis was 
bilateral high frequency sensorineural hearing loss.  

A VA audiological examination dated March 1996 noted no 
significant change in the veteran's hearing since his May 
1995 VA audiological examination. 

During a VA audiological examination dated March 1998, the 
veteran reported that his hearing was worse.  The diagnosis 
was mild sloping to severe sensorineural hearing loss in both 
ears.  The VA examiner noted no significant change in the 
veteran's hearing sensitivity since the March 1996 VA 
audiological examination.    

During an April 2003 travel Board hearing, the veteran 
testified that during service he drove a noisy 5-ton truck 
which contained a refrigeration unit over the cab.  He was 
never afforded hearing protection and was frequently exposed 
to the sounds of gunfire.  

Analysis

The Board notes that the veteran's claim for service 
connection for bilateral hearing loss was previously denied 
by the RO.  Even if the RO determined that new and material 
evidence was presented to reopen the claim, such is not 
binding on the Board.  The Board, in the first instance, must 
rule on the matter of reopening a claim.  The Board has a 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, .  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  
The veteran contends that he incurred bilateral hearing loss 
in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

The veteran's claim for service connection for bilateral 
hearing loss was previously denied by the RO in a March 1997 
decision.  The veteran did not appeal this decision, and the 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); Hodge supra. 

When the RO denied the claim for service connection for 
bilateral hearing loss in March 1997, it considered the 
veteran's service medical records, which revealed hearing to 
be within normal limits on the discharge examination.  In its 
March 1997 decision, the RO also considered post-service 
medical records including a September 1996 private 
audiological examination.

Evidence submitted since the March 1997 RO decision includes 
VA outpatient treatment records reflecting continuous 
complaints of bilateral hearing loss and three VA 
audiological examination each reflecting similar diagnoses.  
The medical records for treatment for bilateral hearing loss 
are cumulative, they are not new as they merely show the 
continued existence of bilateral hearing loss.  Moreover, the 
medical records are not material evidence as they do not 
provide a nexus between the current disability and military 
service, and are therefore not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2003); Hodge, supra.

Since the RO's 1997 rating decision, the veteran has again 
provided statements asserting that he incurred bilateral 
hearing loss during service.  The veteran's additional 
statements are essentially cumulative or redundant of his 
basic assertions at the time of the 1997 rating decision, and 
such are not new evidence.  Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the March 1997 decision which found that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  Thus the claim has not been 
reopened and the March 1997 decision remains final.

Service Connection for PTSD, Tinnitus and Sinusitis with 
Headaches 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background

The veteran's DD Form 214 listed the veteran's military 
occupational specialty as a contract and accounting 
specialist.  He served in the Republic of Viet Nam for one 
year.  The record included no notations of medals or 
decorations awarded for exposure to combat action.

Service medical records included a report of medical 
examination dated in April 1965, which noted a normal psyche, 
ears, nose and sinuses.  In a September 1967 treatment note, 
the veteran complained of sinus pain accompanied by a 
headache.  The diagnostic impression was possible sinus 
congestion.  In January 1968 he complained of sinus 
congestion.  He was diagnosed with an upper respiratory 
infection.  In a report of separation dated March 1968, his 
psyche, ears, nose and sinuses were all clinically evaluated 
as normal.  In a report of medical history completed in 
conjunction with the veteran's separation examination in 
March 1968, the veteran denied a history of depression or 
excessive worry, nervous trouble of any sort, frequent or 
terrifying nightmares, frequent or severe headaches, ear or 
nose trouble, and sinusitis.

In a private outpatient treatment note dated December 1981, 
the veteran reported that his left ear felt as if something 
was in it.  Examination of the left ear was negative.
 
During a VA Agent Orange examination in October 1984, it was 
noted that the veteran was employed as a welder.  He 
complained of ringing in his left ear which began after 
service.  No diagnosis pertaining to tinnitus was noted.

During a private psychological evaluation in January 1985, 
the veteran reported a history of driving a tractor-trailer 
truck while in the service.  He stated that his truck was 
shot at several times and he often drove through areas 
sprayed with Agent Orange.  He experienced trouble sleeping 
and noted a history of nightmares for approximately one year 
after leaving Vietnam but could not remember the nature of 
the nightmares.  The physician concluded that the veteran did 
not show significant psychiatric symptoms to justify a 
psychiatric diagnosis.   

In February 1985, the veteran presented for a private 
audiological examination.  While a hearing loss was 
diagnosed. no tinnitus was noted on the examination.   

During an April 1991 admission to the U. T. Memorial 
Hospital, the veteran complained of facial pain.  A private 
CT scan of the paranasal sinuses was performed and revealed 
normal paranasal sinuses.  A few days later, the veteran 
complained of headaches.  Another private CT scan was 
performed and it again revealed normal paranasal sinuses.  

VA outpatient treatment notes dated January 1992 to September 
1996 are consistent for complaints of chronic anxiety, 
depression and tinnitus.  During a physical evaluation in 
January 1992, the veteran's ears and nose were found to be 
within normal limits.  A medical record dated April 1995, 
reflected a diagnosis of chronic anxiety disorder.  A July 
1995 notation was to the effect that he had bilateral 
tinnitus secondary to a hearing loss.  In March 1996 he was 
diagnosed with bilateral tinnitus and in September 1996 he 
noted that his tinnitus was not bothering him. 

Private outpatient treatment notes dated January 1993 to 
January 1994, reveal various complaints.  In January 1993, it 
was noted that the veteran's left ear canal was full of 
cerumen (wax).   In October and December 1993 the veteran 
complained of congestion.  The diagnosis was bronchitis.  In 
January 1994 he was again diagnosed with bronchitis and 
chronic obstructive pulmonary disease (COPD), following 
complaints of congestion.

During a May 1995 VA audiological examination, the veteran 
complained of tinnitus for the last ten years as well as a 
popping sound.  At an October 1995 VA audiological 
evaluation, the veteran presented with complaints of 
bilateral and constant "cricket like" tinnitus, which was 
louder in the right ear.  He noted that the tinnitus was 
moderate and it began in the early 1970's.  During a March 
1996 VA audiological evaluation, the veteran complained of 
increased tinnitus in his right ear.  No diagnosis pertaining 
to tinnitus was noted on the examinations. 
In April 1997, the veteran filed a claim for PTSD.  He noted 
that he was stationed in combat zones and part of his 
military occupation was driving trucks with helicopter 
escorts.  His convoy was frequently attacked and fired at.

During a VA PTSD examination in June 1997, the veteran 
reported that he witnessed a mass killing of Vietnamese and 
American men, woman and children.  While out in the field he 
observed body parts such as hands and legs.  After he 
returned to the United States he experienced nightmares which 
included, waking up in the middle of the night full of sweat 
and panic.  He experienced feelings of estrangement from 
others and had difficulty sleeping.  He found that he was 
highly irritable and full of anger at times.  He had 
difficulty concentrating and was startled by loud noises.  
His Axis I diagnosis was chronic PTSD.  A GAF score of 45 was 
assigned.  There was no indication in the record that the 
examiner reviewed the claims folder or the veteran's service 
medical records.   

During a private audiological examination performed in 
September 1997, the veteran presented with complaints of 
decreased hearing and cricket sounds in his ears.  High 
frequency sensorineural hearing loss was noted.

A January 1998 VA outpatient treatment note shows the veteran 
complained of tinnitus which he experienced for many years.  
The diagnostic impression was high frequency sensorineural 
hearing loss.  In March 1998, a VA audiometric evaluation was 
performed.  The veteran noted constant bilateral tinnitus.  
No diagnosis was noted.

VA outpatient treatment records dated December 1998 to May 
2000 note complaints associated with various disorders.  In 
October 1999, the veteran was evaluated at the VA mental 
health clinic.  He stated that his medication helped him with 
his anxiety.  The diagnostic impression was anxiety disorder, 
not otherwise specified.    

VA outpatient treatment notes dated July 2002 and January 
2003 reflect an Axis I diagnosis of depressive disorder not 
otherwise specified, anxiety disorder not otherwise specified 
and specifically rule out PTSD.
During an April 2003 travel Board hearing, the veteran 
testified that during service he drove a reefer truck which 
supported all the infantry and airborne units.  Since his 
discharge from service, he had continually taken pills for 
his nerves.  The truck he drove in service was a noisy diesel 
truck and he was never supplied with any type of hearing 
protection.  The routine runs he made in his truck were 
frightening.  At times he was fired at.  When questioned 
regarding nightmares, flashbacks or other feelings indicative 
of PTSD, the veteran was vague.  He thought about Viet Nam 
often.  He reported nightmares but could not recall what they 
were about.  He reported sinusitis and headaches due to 
exposure to gas in service.  He could not determine what type 
of gas he was exposed to.     

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

The veteran claims service connection for PTSD which he 
asserts was incurred during military service.  Service 
medical records are negative for complaints, treatment or 
diagnosis of PTSD.
 
The first post service medical evidence of a psychiatric 
disorder is dated in 1985.  The medical evidence on file 
includes several diagnoses, including chronic PTSD, rule out 
PTSD, anxiety disorder and depression.  At the times that the 
diagnosis of PTSD was made, it appears that the examiner did 
not review the claims folder, but relied on a history as 
rendered by the veteran.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In addition, the veteran has not submitted medical evidence 
demonstrating that his PTSD is linked to service.  When 
questioned about his flashbacks and nightmares during his 
Travel Board hearing with the undersigned, he was vague and 
unable to provide any explanation except that he thought 
about Viet Nam.  When given the opportunity during the 
hearing to provide specific incidents which could be verified 
as stressors, he was unable to do so.  He has asserted that 
he incurred PTSD during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

As there is no medical or lay evidence of in-service PTSD, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
  
Tinnitus

The veteran claims service connection for tinnitus which he 
asserts was incurred during military service.  Service 
medical records are negative for complaints, treatment or 
diagnosis of tinnitus.  The veteran's ears were clinically 
evaluated as normal on induction examination in April 1965 
and again on separation examination in March 1968.

There is no evidence of tinnitus dated within the first post-
service year.  Post-service medical records are negative for 
tinnitus for many years until 1984, almost 16 years after 
service.

During a May 1995 VA audiological examination and again 
during an October 1995 VA audiological examination, the 
veteran complained of bilateral tinnitus.  In March 1996, the 
veteran was diagnosed with bilateral tinnitus.  In September 
1996 he reported that his tinnitus no longer bothered him.  
Complaints of tinnitus are consistent through March 1998.

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
he has not submitted medical evidence demonstrating that his 
tinnitus is linked to service.  The veteran has asserted that 
he incurred tinnitus during his period of active service.  As 
a layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As there is no medical or lay evidence of in-service 
tinnitus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Sinusitis with headaches 

The veteran claims service connection for sinusitis with 
headaches which he asserts was incurred during military 
service.  Service medical records show that in September 1967 
the veteran was diagnosed with possible sinus congestion and 
in January 1968 he presented with an upper respiratory 
infection.  The veteran's sinuses were clinically evaluated 
as normal on his separation examination in March 1968 and in 
his report of medical history dated March 1968 he 
specifically denied a history of headaches or sinusitis.

There is no evidence of sinusitis with headaches dated within 
the first post-service year.  Post-service medical records 
are negative for sinusitis with headaches for many years 
until 1991, almost 23 years after service.  A CT scan of the 
veteran's sinuses in 1991 revealed normal paranasal sinuses.  
Private outpatient treatment notes dated in 1993 and 1994 
show complaints of congestion.  The diagnoses were COPD and 
bronchitis. 

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, nor 
has he submitted medical evidence demonstrating that his 
sinusitis with headaches are linked to service.  
Additionally, the medical evidence demonstrates no current 
diagnosis of sinusitis with headaches.  The veteran has 
asserted that he incurred sinusitis with headaches during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
  
As there is no medical or lay evidence of in-service 
sinusitis with headaches, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for sinusitis with headaches.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for headaches is 
not reopened.

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened.

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) is denied.

5.  Entitlement to service connection for tinnitus is denied.  

6.  Entitlement to service connection for sinusitis, with 
headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



